Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.  Figures 3-6;
II.  Figures 7-11; and
III.  Figures 12-14.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least claim 1 appears to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The technical features that Applicant relies upon for patentability in the above three species are not the same because there are different structures and mechanical actuators for locking and unlocking the device in each of the respective embodiments.  Furthermore, the aspects that are similar (i.e., the rollers or balls that engage contours between inner and outer rings) are well-known and thus do not provide a “special technical feature.”  
In response to a telephone conversation with Richard Goldberg on 28 Sep 2021, a provisional election was made without traverse to prosecute the invention of  Species I, claims 1-2, and 5-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarzbich (US 5593210).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
l. A locking device for a component (Figures 1 and 5) that is rotatably mounted on a bearing block (inherent in the seat, as a portion to which the mechanism is mounted), the device comprising:
a lock mechanism (Figure 1) for locking the component (Abstract) in different angular positions, and 
one of a manually actuated or motor-actuated switching mechanism (Figure 5) for switching the lock mechanism between a locking position and a release position, 

an inner ring (1) and an outer ring (8), one of which is held stationary on the bearing block (inner ring 1 is held stationary) and the other of which is rotatably connected to the rotatable component (outer ring 8 is rotatably connected to the rotatable component) and which together form an annular gap (space shown between inner and outer rings 1 and 8) therebetween,
a plurality of pairs of clamping bodies (9A and 9B) which are arranged in the annular gap,
a clamping contour (shown by bulging surfaces at 10 of the outer ring 8) formed on one of the rings and which de-limits the annular gap, wherein the arrangement of the clamping bodies and the shape of the clamping contour are mirror-symmetrical with respect to a plurality of axes of symmetry extending at uniform angular spacings (as shown by the lobed shape of the outer ring 8),
a plurality of elastic spreading members (12) which are arranged between the clamping bodies of each pair and prestress the clamping bodies into a clamping position in the annular gap (as shown in Figure 1), and 
a release element including release fingers (comprising release levers or disks 20, 21 and associated fingers 13a and 13b) which, at least in the release position, engage into intermediate spaces between the pairs of clamping bodies (Figures 1-3) and is rotatable together with the ring that forms the clamping contour (as best understood in light of the 

2. The locking device according to claim 1, wherein the release element comprises two disks (20 and 21) which both engage into the intermediate spaces between the pairs of clamping bodies (as shown in Figures 1-3) with a respective said release finger and which are rotatable relative to one another between the locking position and the release position (although functionally recited only, these functions are shown in Figures 1-3 and described in column 5, lines 18-32).

5. The locking device according to claim 1, comprising a remote control mechanism (shown in Figure 5) for actuating the switching mechanism (column 5, lines 33-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (US 5593210) in view of Miguchi (US 2002/0139598).
chwarzbich shows and discloses the details set forth in the rejection of claims 1 and 5 above, including a remote control schematically shown and described with regard to Figure 5 of Schwarzbich, but lacks any details to the remote control mechanism comprising a flexible member.
On the other hand, Miguchi shows a locking mechanism similar to that of Schwarzbich and further shows actuation of the locking mechanism by a remote control mechanism that includes a flexible member in the form of a cable 75 in Figures 6 and 9.  
It would have been obvious to provide the details of a remote control mechanism that employs a flexible member in the form of a cable because doing so would enable placement of an actuator in any convenient location for reaching by a seat occupant.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

6. The locking device according to claim 5, wherein the remote control mechanism (25 of Schwarzbich as modified by Miguchi) comprises a flexible member (75 of Miguchi applied in the combination).

7. The locking device according to claim 6, wherein the remote control mechanism (25 of Schwarzbich as modified by Miguchi) that connects the switching mechanism (disclosed by Schwarzbich) to an actuating member (25, shown in Figure 5 of Schwarzbich and modified with the cable of Miguchi) is mounted on a member that is held on the rotatable component (where it would have been obvious to mount the lever on the backrest, which is held on the rotatable component comprising outer ring 8 of Schwarzbich because doing so would have made it convenient for a seat occupant or non-seat occupant to engage the actuator to adjust the seat—also it is well-known to use actuators mounted on backrests to actuate locking and unlocking mechanisms via cables) in a telescopically extensible manner (the cable 75 of Miguchi is a Bowden cable, as shown in Figure 6, which includes telescopic extension of the inner cable within the sheath).

9. The locking device according to claim 6, wherein the flexible member comprises a Bowden cable (the cable 75 of Miguchi is a Bowden cable, as shown in Figure 6, which includes telescopic extension of the inner cable within the sheath).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (US 5593210) in view of Friesen (US 2020/0113336).
Schwarzbich shows and discloses the details set forth in the rejection of claim 1 above, including a locking device for a rotatable component of a vehicle seat, but lacks disclosing that the locking device is on an armrest of the vehicle seat.
On the other hand, Friesen shows an armrest of a vehicle seat and a locking mechanism similar to that of Schwarzbich such that it would have been obvious to similarly incorporate a locking mechanism like that of Schwarzbich on the armrest of Friesen for the advantages of the locking mechanism of Schwarzbich.  For example, the locking mechanism of Schwarzbich discloses unclamping of the clamping elements by opposed fingers that simultaneously engage the clamping members in each pair from opposite directions, which more effectively unlocks the clamping members for rotation of the component in both directions.    


8. An adjustable arm rest for vehicle seats (in accordance with the statement of obviousness above), comprising a locking device according to claim 1 (as shown by Schwarzbich).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636